Citation Nr: 9903541	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbosacral back injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
December 1991.  The veteran had unverified service from 
September 1986 to February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.

In December 1995 the Board remanded the case in order to 
afford the veteran a VA examination and obtain additional 
medical records.  The additional development being complete, 
the case is now ready for review by the Board.


FINDINGS OF FACT

1.  There is competent evidence demonstrating that the 
veteran suffers from a low back disability as a result of his 
military service.

2.  There is competent evidence demonstrating that the 
veteran suffers from a left knee disability as a result of 
his military service.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's left knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted 
claims which are plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims. 

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

I.  Low Back Injury

A May 1989 service medical record reflects that the veteran 
fell three to four feet off a trailer and complained of pain 
in his low back and neck.  The veteran complained of pain 
during range of motion testing and had pain with pressure 
applied to the point of impact.  The veteran was assessed 
with low back pain.  May 1989 X-rays revealed no significant 
abnormalities.  The service medical records also reflect that 
the veteran sought treatment for low back pain in June 1990.

Private medical records from July 1992 indicate that the 
veteran fell twenty feet while repelling and sustained severe 
fractures to both ankles.  July 1992 X-rays noted that slight 
anterior wedging of the L1 vertebral body could not be 
excluded.  No other significant abnormalities were 
demonstrated.

A July 1998 VA examination included X-rays which revealed 
mild anterior wedging of the L1 vertebral bodies.  The 
impression was old post traumatic sequela of a probable L1 
fracture.  The impression also included early degenerative 
arthritis of L1 vertebra, apparently secondary to post-
traumatic changes from apparent L1 fracture.

The Board finds that the medical evidence in this case is in 
relative equipoise on the question of whether the findings 
from the July 1972 X-rays of the lumbosacral area (mild 
anterior wedging of the L1 vertebral bodies) resulted from 
the veteran's July 1972 repelling injury or from events in 
service.  Under governing law, the veteran and his claim are 
accorded the benefit of the doubt in resolving such a matter, 
and service connection is therefore warranted for residuals 
of a low back injury.

II.  Left Knee Disability

Service medical records include a June 1988 X-ray report that 
indicates that the veteran complained of knee pain during 
weather changes.  It was also noted that the veteran had 
suffered trauma to his knee (an automobile accident) prior to 
entering service.  The report reflected no significant 
abnormalities.  May 1991 and August 1991 X-rays revealed no 
evidence of a fracture, dislocation, or other abnormality.  
The impression was normal knees.  An August 1991 record 
reflects that the veteran continued to complain of knee pain.  
The assessment was patellar femoral pain syndrome, rule out 
chondromalacia.  A September 1991 record reflects that the 
veteran was placed on a three day profile due to his patellar 
femoral pain syndrome.  A later record in September 1991 
indicates that the veteran had full range of motion and no 
effusion.  The veteran was assessed with patellar femoral 
pain syndrome unresolved by physical therapy.

As noted earlier, private medical records from July 1992 
indicate that the veteran fell twenty feet while repelling 
and sustained severe fractures to both ankles.  The veteran 
complained of severe pain in both ankles, but made no mention 
of any pain in his knees.  Physical examination of the knees 
appeared normal, and there was no effusion, crepitus, or 
discomfort.  

A July 1992 VA discharge summary made no mention of 
complaints or treatment for any left knee disability.

At a January 1993 VA examination, the veteran indicated that 
he had injured his left patella in January 1991 when it 
struck the dash of a military vehicle.  At the examination 
the veteran made no complaints about left knee pain.  
However, when asked by the examiner, he did state that it 
"hurts some."  Physical examination revealed marked crepitus 
with full range of motion.  The diagnosis was recurrent left 
knee pain of undetermined etiology.

At his July 1993 RO hearing, the veteran indicated that he 
injured his left knee while involved in an automobile 
accident while stationed in Saudi Arabia in support of Desert 
Storm.  He indicated that X-rays were taken and his knee was 
placed in a splint and he was given a set of crutches.  He 
indicated that his left knee had pain, swelling, and 
discoloration.  He stated that he was told to wear the splint 
for 3 to 5 days and then wait until he returned to Ft. 
Campbell for follow-up treatment.  Upon return to Ft. 
Campbell the veteran underwent three months of physical 
therapy exercises.  A service comrade testified that he had 
been there at the time of the veteran's vehicle accident.  He 
stated that the veteran made several complaints of knee pain, 
especially after returning to Ft. Campbell.  He also noticed 
that the veteran had walked with a limp.  The veteran 
testified at a November 1993 Board hearing before the 
undersigned and essentially repeated his earlier testimony.

January 1994 VA X-rays revealed a normal left knee.  A July 
1995 VA record indicates that the veteran's left knee 
"collapsed" when he was walking down some stairs.  

A May 1996 private medical record indicates that the veteran 
underwent diagnostic arthroscopy of the left knee with 
arthroscopic shaving of the inferior surface of the patella.  
The postoperative diagnosis was chondromalacia of the 
patella, left knee.

A July 1998 VA examination reported a diagnosis of 
degenerative disease of the knees and ankles, referable to 
trauma.

The Board observes that the file does not contain a copy of a 
separation examination or of treatment records related to the 
veteran's January 1991 accident in Saudi Arabia.  However, 
the file does contain a September 1991 record, just a few 
months prior to his separation, that shows that the veteran's 
left knee problem was not resolved with physical therapy.  
Further, the July 1998 VA examiner has stated that the 
veteran's degenerative disease of the knees and ankles was 
referable to trauma.  The record indicates that the veteran 
suffered trauma-related incidents in January 1991 and July 
1992.  However, there is no indication that the July 1992 
fall caused any disability to the veteran's left knee.  In 
this regard, the Board finds that the July 1998 VA examiner's 
diagnosis of a trauma-related injury in essence provides a 
necessary link to the veteran's current disorder and his 
active duty service injury in January 1991.  Accordingly, 
service connection for a left knee disorder is warranted.


ORDER

Service connection for the residuals of a low back injury is 
granted.

Service connection for the residuals of a left knee injury is 
granted.


		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


